Citation Nr: 0926061	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected arthritis of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action issued in August 2002 by the 
RO.  This action granted service connection for arthritis of 
the left knee and assigned a 10 percent rating, effective 
from October 12, 1999.  

The Board remanded this matter in October 2003 and December 
2006 for additional development of the record.  

Regarding the instant claim the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Inasmuch as this issue was placed in an appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Fenderson doctrine applies.  Hence, the 
Board has recharacterized this issue.  


FINDING OF FACT

The service-connected left knee arthritis is not shown to be 
productive of a compensable limitation of flexion or 
extension or a related functional loss due to pain manifested 
by flexion restricted to 45 degree or extension restricted to 
10 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected arthritis of the left knee 
based on limitation of motion are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes (Codes) 5003, 5010, 5260, 
5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any 
fundamental defect in assisting the Veteran that reasonably 
affects the fairness of this adjudication.  


Factual Background

A July 1999 VA outpatient medical record shows that the 
Veteran was status post left knee surgery.  The Board here 
observes that service connection is in effect, rated as 30 
percent disabling, for left meniscectomy residuals and status 
post internal fixation, fracture of the medial condyle left 
tibia with lateral instability of the knee.  See August 2002 
RO rating decision.  This specific left knee disorder is not 
now before for appellate consideration.  

The Veteran walked with a cane, and complained of pain 
controlled by Celebrex and Tylenol.  The diagnoses included 
those of left knee pain and mild degenerative arthritis.  

A December 2000 VA outpatient treatment record shows X-ray 
findings of degenerative joint disease.  An examination 
showed good range of motion with no point tenderness or 
instability.  

A February 2001 VA medical record includes diagnoses of left 
knee degenerative joint disease and osteoarthritis.  

A November 2001 VA outpatient treatment record notes that the 
Veteran walked with a hobbled gait and used a cane.  

Another November 2001 VA outpatient treatment record showed 
left knee findings reflective of normal extension and flexion 
to at least 100 degrees limited by pain.  

The Veteran was afforded a VA orthopedic examination in May 
2002.  The Veteran complained of pain, weakness, swelling and 
giving way of the left knee.  The Veteran reportedly used a 
cane and a knee brace.  

An examination showed unsteady toe and heel walking, and 
squatting to 80 degrees with verbal pain.  Passive flexion 
and extension of the left knee resulted in popping and 
crunching.  Minimal fluid was in the left knee.  He indicated 
that the knee was tender to touch.  The identified range of 
motion for the left knee was that of extension to 0 degrees 
and flexion to 107 degrees.  A diagnosis of left knee 
degenerative arthritis was supplied.  Healed surgical scars, 
all non-tender, were also diagnosed.  

A February 2004 VA outpatient treatment record includes 
complaints of left knee pain, swelling and instability.  An 
examination revealed range of motion from 0 to 90 degrees and 
questionable stability (but too apprehensive to evaluate).  A 
cane and a wrap around hinged left knee brace was to be 
supplied.  

The Veteran was afforded a VA orthopedic examination in July 
2007.  The Veteran was taking non-steroidal anti-inflammatory 
drugs (NSAIDs) for his knee.  A brace and a cane were 
necessary to enable the Veteran to walk.  He could stand for 
one hour and walk for up to a quarter of a mile.  He 
complained of left knee pain, but denied instability.  He 
reported having stiffness, bur denied weakness.  He also 
complained of weekly flare-ups.  

The examination showed that the Veteran had an antalgic gait.  
The range of motion findings included those of active and 
passive flexion to 105 degrees, with pain beginning at 100 
degrees.  His extension was noted to be to 0 degrees, with no 
complaints of pain.  On repetitive use, no additional 
limitation of motion was demonstrated.  

There was no ankylosis.  Instability was not shown; 
subpatellar tenderness was present.  Moderate left knee 
degenerative joint disease was diagnosed.  Affects on daily 
activities were described as moderate (chores, recreation, 
and traveling) and severe (exercise and sports).  


Laws and Regulations

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  

The Court has held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson.  

In this case, the Veteran appealed the initial rating that 
the RO assigned following the grant of service connection.  
The Board will consider the evidence for the entire period 
since the effective date of the grant of service connection, 
and will consider what rating is warranted for the left knee 
arthritis throughout that period.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
 See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  

The RO has rated the service-connected left knee arthritis 
under Diagnostic Code (Code) 5010.  See 38 C.F.R. § 4.71a.  
Code 5010 pertains to rating traumatic arthritis, and is to 
be rated pursuant to Code 5003, which concerns rating 
degenerative arthritis.  

Under Code 5003, degenerative arthritis established, by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved.  If 
the limitation of motion is noncompensable under the 
applicable diagnostic code, a 10 percent rating may be 
assigned for a major joint.  

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Other Codes are for potential application in rating a left 
knee disorder.  Under 38 C.F.R. § 4.71a, Code 5260, a 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees, a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that the Veteran's 
left knee is ankylosed.  

Pursuant to 38 C.F.R. § 4.71a, Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint will be rated 20 percent 
disabling.  As was the case with the absence of ankylosis, 
the Veteran's left knee has not been shown to be manifested 
by dislocated semilunar cartilage.  As such, both of these 
Codes are clearly inapplicable to this case.   

Under 38 C.F.R. § 4.71a, Code 5257, a 10 percent evaluation 
is warranted for slight recurrent subluxation or lateral 
instability.  As noted, the Veteran's reports of left knee 
disability related to instability are contemplated in 30 
percent rating separately assigned under this code.  

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  

Essentially, these opinions hold that separate compensable 
ratings may be assigned when the disability involves 
compensable (at least slight) subluxation or instability and 
there is also a compensable limitation of knee motion, or 
under Code 5003, X-ray evidence of arthritis together with a 
finding of painful motion.  VAOPGCPREC 9-2004 (September 17, 
2004) specifies that separate ratings may be assigned for 
limitations of flexion and extension, each, of the same 
joint.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

After considering all of the evidence of record, the Board 
finds that the service-connected left knee disability does 
not warrant a separate rating in excess of 10 percent on the 
basis of limitation of motion or function.  

As noted, the RO has separately rated the Veteran's service-
connected left knee disability as follows:  30 percent under 
Code 5257 (left meniscectomy residuals and status post 
internal fixation, fracture of the medial condyle left tibia 
with lateral instability of the knee), and 10 percent under 
Code 5010 (arthritis).  See 38 C.F.R. § 4.71a.  

Code 5003 directs that the separately evaluated arthritis 
disability should be rated according to the limitation of 
motion of the affected joint.  Limitation of knee flexion is 
rated under Code 5260, with a limitation to 30 degrees 
warranting a 20 percent rating, and a limitation to 45 
degrees warranting a 10 percent rating.  

In this instance, the RO appears to have assigned a separate 
10 percent evaluation based upon X-ray evidence confirmed 
findings of arthritis and painful motion.  See 38 C.F.R. 
§ 4.59.  

The RO's assignment of a 10 percent rating for the left knee 
disorder is appropriate under Lichtenfels.  Medical records 
do show complaints, diagnoses, and/or treatment for left knee 
pain; and the record shows X-ray evidence of degenerative 
joint disease/osteoarthritis of the left knee.  

Significantly, however, at the July 2007 VA orthopedic 
examination left knee range of motion testing revealed 
extension to 0 degrees and flexion to 105 degrees.  Similar 
range of motion findings were reported in the course of the 
May 2002 VA examination.  

While the Veteran has reported difficulty with prolonged 
standing and walking a distance of more than a quarter of a 
mile, he does not exhibit a functional loss due to pain that 
would equate with a 10 percent rating under either Code 5260 
or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; 
DeLuca.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes or objectively demonstrable weakness.  While the 
Board acknowledges the complaints of pain and certain 
deficits concerning variously-described daily activities, the 
record shows that he is correctly compensated by the rating 
assigned for his service-connected left knee arthritis based 
on the demonstrated range of motion findings.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
this case does not that provide a basis for assigning a 
higher disability evaluation for the left knee arthritis.  

The Board also observes that, under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether the application an extraschedular rating 
is for application.  

However, there is no showing of an exceptional or unusual 
disability picture that would obviate the application of the 
regular rating criteria in this case.  The Veteran's left 
knee function clearly is impaired by his left knee arthritis, 
but not in manner beyond that addressed in applying the 
established rating criteria.  Significantly, in October 1998, 
the RO assigned a total rating based on individual 
unemployability due to the service-connected disabilities 
beginning on October 22, 1997.  Thus, the Board finds that 
referral for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An increased rating in excess of 10 percent for the service-
connected arthritis of the left knee is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


